Citation Nr: 1502047	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In written statements of record and during his March 2013 Board hearing, the Veteran asserted that he started having problems with sleep apnea when he was deployed to Iraq.  While he indicated that he did not seek treatment during service, he reported that fellow serviceman had observed him snoring loudly and that his wife of nine years had observed him stop breathing while sleeping.  He further contended that his service-connected PTSD aggravated his sleep apnea and that his VA psychiatrist had told him in 2010 that the conditions were linked. 

Service treatment records showed that the Veteran complained of difficulty breathing and still feeling tired after sleeping in August 2003 and November 2005 post deployment examinations.  Post-service VA and private treatment records dated from 2010 reflected findings of obstructive sleep apnea.  In a September 2010 VA examination report, the examiner opined that it was less likely than not the current obstructive sleep apnea was secondary to PTSD.  In the cited rationale, the examiner noted that medical textbooks did not show an etiological relationship between the two conditions. 

The Board finds the September 2010 VA examination report to be inadequate, as the conclusions reached by the September 2010 VA examiner do not directly address whether the Veteran's claimed sleep apnea was incurred during service or aggravated by his service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed sleep apnea on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record also reflects that the Veteran has received VA medical treatment for his claimed disorder from the VA Outpatient Clinics (VAOPC) in Harlingen, Texas, and McAllen, Texas.  However, as the record only includes treatment records from those providers dated from October 2006 to January 2014, any additional records from those facilities should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, during his March 2013 hearing, the Veteran reported that he had undergone a sleep study in 2006 with a physician identified as Dr. V.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain: 1) all VA treatment records pertaining to the Veteran's claimed obstructive sleep apnea from the McAllen and Harlingen VAOPC for the period from January 2014 to the present and 2) all private treatment records pertaining to sleep apnea from a physician identified as Dr. V. in 2006.

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran should also be afforded an appropriate VA medical opinion to clarify the etiology of his claimed obstructive sleep apnea.  Prior to drafting the opinion, the claims file and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed obstructive sleep apnea was incurred in or causally related to any incident during active service, to include documented in-service complaints of difficulty breathing as well as still feeling tired after sleeping.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed obstructive sleep apnea was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (currently, PTSD, bilateral pes planus with talocalcaneal capsulitis, left shoulder tendonitis, bilateral tinnitus, right patella alta, and left knee patellofemoral syndrome).  

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions, in-service complaints of difficulty breathing as well as still feeling tired after sleeping, post-service treatment for sleep apnea, and findings in the September 2010 VA examination report of record.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  After the development requested has been completed, the AOJ must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Then, the AOJ should readjudicate the issue on appeal with consideration of all of the evidence added to the record since the February 2011 SOC.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

